Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-9 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. Claim 17 requires “recursive flow pattern” which is not discussed in the specification. Claims 7, 8 requires “exit channels” that is not supported by the specification.
Claim 18 requires “a first channel (Applicant’s 623; Figure 6) of the plurality of channels (Applicant’s 845; Figure 8) provides fluid access at two positions to a second channel of the plurality of channels (Applicant’s 845; Figure 8) radially outward of the first channel (Applicant’s 623; Figure 6)”. The claimed structure is not discussed or elaborated on in the as-filed specificaion. Claim 18 and dependent claims cannot be assesed against the teachings, or lack thereof, of the 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “compound channel”, “recursive flow pattern”, “a first channel (Applicant’s 623; Figure 6) of the plurality of channels (Applicant’s 845; Figure 8) provides fluid access at two positions to a second channel of the plurality of channels (Applicant’s 845; Figure 8) radially outward of the first channel (Applicant’s 623; Figure 6)”, “exit channels” must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 10-13, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dhindsa; Rajinder et al. (US 6432831 B1). Dhindsa teaches a semiconductor processing system comprising: a gasbox (26; Figure 4) comprising: a first gasbox plate (20; Figure 4-Applicant’s 840; Figure 8) characterized by a first surface (top surface of 20; Figure 4) and a second surface (bottom surface of 20; Figure 4) opposite the first surface (top surface of 20; Figure 4), and a second gasbox plate (56A; Figure 4-Applicant’s 842; Figure 8) coupled with the first gasbox plate (20; Figure 4-Applicant’s 840; Figure 8) along the second surface (bottom surface of 20; Figure 4) of the first gasbox plate (20; Figure 4-Applicant’s 840; Figure 8), wherein the second gasbox plate (56A; Figure 4-Applicant’s 842; Figure 8) is characterized by a first surface (top surface of 56A; Figure 4) and a second surface (bottom surface of 56A; Figure 4) opposite the first surface (top surface of 56A; Figure 4), wherein the second gasbox plate (56A; Figure 4-Applicant’s 842; Figure 8) defines a plurality of channels (68, 70; Figure 4-Applicant’s 845; Figure 8) within the first surface (top surface of 56A; Figure 4) of the second gasbox plate (56A; Figure 4-Applicant’s 842; Figure 8), and wherein the second surface (bottom surface of 20; Figure 4) of the first gasbox plate (20; Figure 4-Applicant’s 840; Figure 8) and the first surface (top surface of 56A; Figure 4)  by claim 1
Dhindsa further teaches:
The semiconductor processing system of claim 1, wherein the gasbox (26; Figure 4) defines a central aperture (60; Figure 4) configured to receive a delivery tube, as claimed by claim 2. Applicant’s claimed “configured to receive a delivery tube” is inherent as any tube with an outer diameter smaller than 60, Figure 4 would function as claimed.
The semiconductor processing system of claim 1, wherein the plurality of channels (68, 70; Figure 4-Applicant’s 845; Figure 8) are in fluid communication with one another to define a compound channel (62; Figure 4-not shown by Applicants) extending radially outward along the gasbox (26; Figure 4), as claimed by claim 3
The semiconductor processing system of claim 1, wherein the first gasbox plate (20; Figure 4-Applicant’s 840; Figure 8) defines a port (64; Figure 4-Applicant’s 847; Figure 8) extending through the first gasbox plate (20; Figure 4-Applicant’s 840; Figure 8), as claimed by claim 4
The semiconductor processing system of claim 4, wherein the port (64; Figure 4-Applicant’s 847; Figure 8) provides fluid access to the plurality of channels (68, 70; Figure 4-Applicant’s 845; Figure 8) defined in the first surface (top surface of 56A; Figure 4) of the second gasbox plate (56A; Figure 4-Applicant’s 842; Figure 8), as claimed by claim 5
A semiconductor processing system gasbox (26; Figure 4) comprising: a first gasbox plate (20; Figure 4-Applicant’s 840; Figure 8) characterized by a first surface (top surface of 20; Figure 4) and a second surface (bottom surface of 20; Figure 4) opposite the first surface (top surface of 20; Figure 4), and a second gasbox plate (56A; Figure 4-Applicant’s 842; 
The semiconductor processing system gasbox (26; Figure 4) of claim 10, wherein the plurality of channels (68, 70; Figure 4-Applicant’s 845; Figure 8) are in fluid communication with one another to define a compound channel (62; Figure 4-not shown by Applicants) extending radially outward along the gasbox (26; Figure 4), as claimed by claim 11
The semiconductor processing system gasbox (26; Figure 4) of claim 10, wherein the first gasbox plate (20; Figure 4-Applicant’s 840; Figure 8) defines a port (64; Figure 4-Applicant’s 847; Figure 8) extending through the first gasbox plate (20; Figure 4-Applicant’s 840; Figure 8), as claimed by claim 12
The semiconductor processing system gasbox (26; Figure 4) of claim 12, wherein the port (64; Figure 4-Applicant’s 847; Figure 8) provides fluid access to the plurality of channels (68, 70; Figure 4-Applicant’s 845; Figure 8) defined in the first surface (top surface of 56A; Figure 4) of the second gasbox plate (56A; Figure 4-Applicant’s 842; Figure 8), as claimed by claim 13
The semiconductor processing system gasbox (26; Figure 4) of claim 10, wherein the plurality of channels (68, 70; Figure 4-Applicant’s 845; Figure 8) form a recursive flow pattern extending radially outward across the first surface (top surface of 56A; Figure 4) of the second gasbox plate (56A; Figure 4-Applicant’s 842; Figure 8), as claimed by claim 17
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dhindsa; Rajinder et al. (US 6432831 B1) in view of Myo; Nyi Oo et al. (US 20080099147 A1). Dhindsa is discussed above.
Dhindsa further teaches:
The semiconductor processing system gasbox (26; Figure 4) of claim 14, wherein the gasbox (26; Figure 4) defines one or more exit apertures (80; Figure 4) extending through the second surface (bottom surface of 56A; Figure 4) of the second gasbox plate (56A; Figure 4-Applicant’s 842; Figure 8) from the plurality of channels (68, 70; Figure 4-
Dhindsa does not teach:
The semiconductor processing system of claim 4, wherein Dhindsa’s port (64; Figure 4-Applicant’s 847; Figure 8) is configured to provide fluid access to a channel of Dhindsa’s plurality of channels (68, 70; Figure 4-Applicant’s 845; Figure 8) radially inward of one or more channels (68, 70; Figure 4-Applicant’s 845; Figure 8) of Dhindsa’s plurality of channels (68, 70; Figure 4-Applicant’s 845; Figure 8), as claimed by claim 6
Dhindsa’s semiconductor processing system gasbox (26; Figure 4) of claim 12, wherein Dhindsa’s port (64; Figure 4-Applicant’s 847; Figure 8) is configured to provide fluid access to a channel of Dhindsa’s plurality of channels (68, 70; Figure 4-Applicant’s 845; Figure 8) radially inward of one or more channels (68, 70; Figure 4-Applicant’s 845; Figure 8) of Dhindsa’s plurality of channels (68, 70; Figure 4-Applicant’s 845; Figure 8), as claimed by claim 14
Dhindsa’s semiconductor processing system gasbox (26; Figure 4) of claim 15, Dhindsa’s one or more exit apertures (80; Figure 4) are formed in a channel of Dhindsa’s plurality of channels (68, 70; Figure 4-Applicant’s 845; Figure 8) radially outward of Dhindsa’s channel of Dhindsa’s plurality of channels (68, 70; Figure 4-Applicant’s 845; Figure 8) fluidly accessed by Dhindsa’s port (64; Figure 4-Applicant’s 847; Figure 8), as claimed by claim 16
Myo also teaches a gasbox system (105; Figure 1) including:
Myo’s port (117/118; Figure 1-Applicant’s 847; Figure 8) is configured to provide fluid access to a channel of Myo’s plurality of channels (204; Figure 1-Applicant’s 845; Figure 
Myo’s port (117/118; Figure 1-Applicant’s 847; Figure 8) is configured to provide fluid access to a channel (inner 204) of Myo’s plurality of channels (204; Figure 1-Applicant’s 845; Figure 8) radially inward of one or more channels (204; Figure 1-Applicant’s 845; Figure 8) of Myo’s plurality of channels (204; Figure 1-Applicant’s 845; Figure 8) - claim 14
Myo’s one or more exit apertures (205A,B; Figure 1) are formed in a channel of Myo’s plurality of channels (204; Figure 1-Applicant’s 845; Figure 8) radially outward of Myo’s channel of Myo’s plurality of channels (204; Figure 1-Applicant’s 845; Figure 8) fluidly accessed by Myo’s port (117/118; Figure 1-Applicant’s 847; Figure 8), as claimed by claim 16
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Dhindsa to move or reproduce Dhindsa’s port (64; Figure 4-Applicant’s 847; Figure 8) provided to Dhindsa’s plurality of channels (68, 70; Figure 4-Applicant’s 845; Figure 8).
Motivation for Dhindsa to move or reproduce Dhindsa’s port (64; Figure 4-Applicant’s 847; Figure 8) provided to Dhindsa’s plurality of channels (68, 70; Figure 4-Applicant’s 845; Figure 8) is for “uniform distributions” of process gases as taught by Myo ([0006]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20090162260 A1
US 20090159213 A1
US 20090117746 A1
US 20070254486 A1
US 20040099378 A1
US 20040099213 A1
US 20030170390 A1
US 20010047760 A1
US 20010027026 A1
US 10934621 B2
US 10615007 B2
US 10504754 B2
US 10480074 B2
US 9460893 B2
US 8277888 B2
US 7252716 B2
US 6415736 B1
US 6245192 B1
US 6209480 B1
US 6203620 B1
US 5846883 A
Any inquiry concerning this communication or earlier communications from Dhindsa’s examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. Dhindsa’s examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. Dhindsa’s fax phone number for Dhindsa’s organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to Dhindsa’s status of this application or proceeding should be directed to Dhindsa’s Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If Dhindsa’s examiner cannot be reached please contact Dhindsa’s examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/            Primary Examiner, Art Unit 1716                                                                                                                                                                                            

///
18. Dhindsa’s semiconductor processing system gasbox (26; Figure 4) of claim 17, wherein a first channel (Applicant’s 623; Figure 6) of Dhindsa’s plurality of channels (68, 70; Figure 4-Applicant’s 845; Figure 8) provides fluid access at two positions to a second channel of Dhindsa’s plurality of channels (68, 70; Figure 4-Applicant’s 845; Figure 8) radially outward of Dhindsa’s first channel (Applicant’s 623; Figure 6).19. Dhindsa’s semiconductor processing system gasbox (26; Figure 4) of claim 18, wherein Dhindsa’s fluid access at two positions comprises cutouts in an annular wall separating Dhindsa’s first channel (Applicant’s 623; Figure 6) of Dhindsa’s plurality of channels (68, 70; Figure 4-Applicant’s 845; Figure 8) from Dhindsa’s second channel of Dhindsa’s plurality of channels (68, 70; Figure 4-Applicant’s 845; Figure 8).20. Dhindsa’s semiconductor processing system gasbox (26; Figure 4) of claim 18, wherein Dhindsa’s second channel of Dhindsa’s plurality of channels (68, 70; Figure 4-Applicant’s 845; Figure 8) provides fluid access at more than two positions to a third channel of Dhindsa’s plurality of channels (68, 70; Figure 4-Applicant’s 845; Figure 8) radially outward of Dhindsa’s second channel, and wherein each position of Dhindsa’s more than two positions is radially offset from Dhindsa’s two positions of fluid access from Dhindsa’s first channel (Applicant’s 623; Figure 6) of Dhindsa’s plurality of channels (68, 70; Figure 4-Applicant’s 845; Figure 8) to Dhindsa’s second channel of Dhindsa’s plurality of channels (68, 70; Figure 4-Applicant’s 845; Figure 8).